PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/816,431
Filing Date: 17 Nov 2017
Appellant(s): Alandt et al.



__________________
Christian D. Ehret, Reg. No. 69,743
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 23, 2021.






(1) The following ground(s) of rejection are applicable to the appealed claims.
Every ground of rejection set forth in the Office action dated 6/30/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”




(2) Restatement of Rejection

The following ground(s) of rejection are applicable to the appealed claims.

Claims 1-7, 9, 11-19, and 23-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 1-7, 9, 11-19, and 23-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement.


(3) NEW GROUNDS OF REJECTION
Not Applicable

(4) Withdrawn Ground of Rejection
The rejection of claims 13-19, and 23-24 under U.S.C. 112(b) has been withdrawn.





(5) Response to Argument
101 Arguments and Examiner Response		
Appellant argues on page 17 of the brief “The Federal Circuit held that the claims in Uniloc were directed to a patent- eligible improvement to computer functionality by the addition of the new data field for polling secondary stations. /d. at 1307-308. Further, the claims were analogized to DDR Holdings (discussed separately hereinafter) for “overcoming a problem specifically arising in the realm of computer networks.” /d. at 1308. Similarly, independent claims 1 and 13 are also directed to a patent-eligible improvement to computer functionality by the addition of the new data field to the transaction processing request”. 
Examiner relied on Alice Corp. v. CLS Bank International, 573 U.S. 208 (2014) and 2019 PEG Guidance for the basis of the rejection.  According to Appellant’s specification, “The invention relates to deferred authorization transactions (0001)”.  The abstract idea of processing deferred authorization transactions (0001) corresponds to Certain Methods of Organizing Human Activity (sales activities or business relations). The claim limitations which constitute the idea are receiving a transaction request, determining that the transaction request comprises a deferred authorization indicator, diverting processing of the transaction from a non-deferred transaction to a deferred authorization transaction, generate a transaction response message, and authorizing the transaction based on the deferred authorization transaction protocol. Creating a new data field is not limited to technology and does not solve a technical problem. The fact that the authorizing of the transaction based on the deferred authorization transaction 
Appellant argues on page 21 “The independent claims similarly solve a problem necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks used for processing electronic payment transactions, and specifically deferred authorization transactions. 
Creating a new data field is not limited to technology and does not solve a technical problem. The fact that the authorizing of the transaction based on the deferred authorization transaction protocol is implemented using the additional elements of a 
Appellant argues on page 24 “Further, specific guidance issued by the USPTO supports the subject matter eligibility of independent claims 1 and 13 (and the claims depending therefrom). For example, the independent claims are also patent eligible for reasons similar to those provided by the Office in connection with Subject Matter Eligibility (SME) Example 40, Claim 1. As in SME 40, Claim 1, the claims in the present application are at least integrated into a practical application”.  
Examiner relied on Alice Corp. v. CLS Bank International, 573 U.S. 208 (2014) and 2019 PEG Guidance for the basis of the rejection.  The additional elements of a processor, message format comprising a plurality of data fields, portable financial device, merchant system, and transaction processing server recited in claims 1 and 13 does not integrate the judicial exception into a practical application because the additional elements do not impose any meaningful limits on practicing the abstract idea of processing deferred authorization transactions (0002) such as by creating data fields which corresponds to Certain Methods of Organizing Human Activity (sales activities or business relations). The claim limitations which constitute the idea are receiving a transaction request, determining that the transaction request comprises a deferred authorization indicator, diverting processing of the transaction from a non-deferred 

Appellant argues on page 28 “Independent claims 1 and 13 do not recite a judicial exception but an improvement to computer-related technology, such that they are patent eligible under Step 2A, Prong 1. Specifically, the claims recite an improved system for processing deferred authorization electronic payment transactions”. 
According to Appellant’s specification, “The invention relates to deferred authorization transactions (0001)”.  The abstract idea of processing deferred authorization transactions (0001) corresponds to Certain Methods of Organizing Human Activity (sales activities or business relations). The claim limitations which constitute the idea are receiving a transaction request, determining that the transaction request comprises a deferred authorization indicator, diverting processing of the transaction from a non-deferred transaction to a deferred authorization transaction, generate a 
Appellant argues on page 31 “The additional elements, alone or in combination, integrate the alleged abstract idea into a practical application by reflecting an improvement to the computer- related technology, specifically an improvement of the authorization system for processing electronic payment transactions”.  
Examiner relied on Alice Corp. v. CLS Bank International, 573 U.S. 208 (2014) and 2019 PEG Guidance for the basis of the rejection.  According to Appellant’s specification, “The invention relates to deferred authorization transactions (0001)”.  The abstract idea of processing deferred authorization transactions (0001) corresponds to Certain Methods of Organizing Human Activity (sales activities or business relations). The claim limitations which constitute the idea are receiving a transaction request, determining that the transaction request comprises a deferred authorization indicator, diverting processing of the transaction from a non-deferred transaction to a deferred authorization transaction, generate a transaction response message, and authorizing the transaction based on the deferred authorization transaction protocol. Creating a new MPEP 2106.05(a).  Creating a template is not limited to technology and does not solve a technical problem.  Computer implementation does not result in any computer functionality or technical/technology improvement. Examiner notes that the improvements discussed here are simply to processing deferred authorizations and do not result in any computer functionality or technical/technology.
Appellant argues on page 33 “Independent claims 1 and 13 include additional elements which, alone or in combination are not well-understood, routine, conventional activity in the field of processing deferred authorization transactions and, therefore, constitute an inventive concept”. 
The additional elements of a processor, message format comprising a plurality of data fields, portable financial device, merchant system, and transaction processing server recited in claims 1 and 13 does not integrate the judicial exception into a practical 
Appellant argues on page 35 “The additional features in claim 13 further emphasize the analogy to DDR Holdings and the Federal Circuit’s analysis thereof that the claims are patent eligible. The additional features in claim 13 further strengthen the analogy to Uniloc by positively reciting the merchant system being programmed or configured to generate the deferred authorization transaction processing request by inserting the deferred authorization indicator into the first data field”. 

Appellant argues on page 36, “Dependent claims 4 and 16 are patent eligible for at least the reasons independent claims 1 and 13, from which they depend, are eligible. However, dependent claim 4 further recites analyzing the application transaction counter of the at least one transaction processing request and authorizing, based on the at least one deferred authorization transaction rule, the deferred authorization transaction associated with the at least one transaction processing request based at least partially on the application transaction counter. Claim 16 recites similar language. 
The additional elements of analyzing the application transaction counter of the at least one transaction processing request and authorizing, based on the at least one deferred authorization transaction rule, the deferred authorization transaction associated with the at least one transaction processing request based at least partially on the application transaction counter recited in claims 4 and 16 does not integrate the judicial exception into a practical application because the additional elements do not impose any meaningful limits on practicing the abstract idea of processing a deferred authorization transaction by creating a new data field which corresponds to Certain Methods of Organizing Human Activity (sales activities or business relations).
Appellant argues on page 37 “Dependent claims 11 and 23 are patent eligible for at least the reasons independent claims 1 and 13, from which they depend, are eligible.  However, dependent claim 11 further recites converting the at least one transaction processing request into a second message format, resulting in at least one transaction processing message, based on the first message format, wherein the second message format corresponds to a message format associated with a network, wherein the network is associated with a transaction service provider. Claim 23 recites similar language. This feature constitutes a further technical improvement to processing deferred authorization transactions and/or a further inventive concept which constitutes significantly more than any abstract idea.


	112 Arguments and Response

Appellant’s arguments on pages 37-39 have concerning 35 U.S.C.112(a) have been considered but are not persuasive. While Appellant's Specification describes the goal of avoid denying a non-fraudulent deferred authorization transaction".  This may include analyzing and/or processing the deferred authorization transaction 200 differently from other transactions to avoid denying a non-fraudulent deferred authorization transaction 200."  The specification does not disclose the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably causes the generation of an authorization response comprising a transaction denial to be avoided”.  Appellant has to show what “causes” comprises. It is a result of the “processing”. Appellant, however, has not shown how “processing… causes…” is done (MPEP 2161.01 I).

103 Arguments and Response 
Appellant argues on page 47 “wherein processing the transaction according to the deferred authorization transaction protocol causes the generation of an authorization response comprising a transaction denial to be avoided by applying the at least one deferred authorization transaction rule which would generate a transaction approval instead of the at least one rule associated with non-deferred authorization transactions which would generate a transaction denial” is not intended use but further modifies the rules associated with the deferred authorization transaction protocol and the non-deferred transaction protocol.  
Appellant is incorrect. Initially, “to be avoided…” is directed to the transaction and not an actual method step. Further, the limitation “in response to determining…” is directed to “diverting processing” and not performing the “processing”. 
Appellant argues on page 48 “Fordyce clearly does not disclose or suggest above-described Feature 2 of authorizing the transaction according to the deferred authorization transaction protocol by including Feature 2A of applying the at least one deferred authorization transaction rule and determining that the transaction is a non-fraudulent transaction based on the at least one deferred authorization transaction rule”.  
Fordyce discloses in paragraph 0039 The payment processing organization 30 may receive the authorization response message (step 5), and use the deferred settlement application 34 to determine if the transaction settlement can be deferred according to the merchant and acquirer's parameters”. Hence, the prior art teaches the claimed limitation. 
Appellant argues on page 49 “Fordyce does not disclose “in response to determining that that the transaction is a deferred authorization transaction, diverting processing of the transaction from a non-deferred transaction protocol comprising at least one rule associated with non-deferred authorization transactions to a deferred authorization transaction protocol comprising at least one separate rule associated with deferred authorization transactions, wherein processing the transaction according to the deferred authorization transaction protocol causes the generation of an authorization response comprising a transaction denial to be avoided by applying the at least one deferred authorization transaction rule which would generate a transaction approval 
Fordyce teaches after it has been determined to defer the transaction, authorizing the transaction. For example, paragraph 0035 recites “The deferred settlement application 34 may use a risk management system to calculate an authorization score, which may be one or more numerical indicators, which indicates the risk of consumer default”. Additionally, Fordyce teaches determining to defer the transaction based on the score (paragraph 0040 “The merchant 22 and/or acquirer 24 may use the authorization score to determine if the transaction settlement should be deferred. ” and after the determination sending an “authorization response [comprising] a transaction approval” such as an “authorization response message” that indicates to “the merchant and/or acquirer that the transaction settlement will be automatically deferred” which the merchant uses to complete the transaction (paragraph 0042). 






(6) Conclusion of Examiner Answer
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.
For the above reasons, it is believed that the rejections should be sustained.
This examiner’s answer contains a new ground of rejection set forth in section (1) above. Accordingly, appellant must within TWO MONTHS from the date of this answer exercise one of the following two options to avoid sua sponte dismissal of the appeal as to the claims subject to the new ground of rejection:

(1) Reopen prosecution. Request that prosecution be reopened before the primary examiner by filing a reply under 37 CFR 1.111 with or without amendment, affidavit or other evidence. Any amendment, affidavit or other evidence must be relevant to the new grounds of rejection. A request that complies with 37 CFR 41.39(b)(1) will be entered and considered. Any request that prosecution be reopened will be treated as a request to withdraw the appeal.
(2) Maintain appeal. Request that the appeal be maintained by filing a reply brief as set forth in 37 CFR 41.41. Such a reply brief must address each new ground of rejection in an arguments section as set forth in 37 CFR 41.37(c)(1) and should be in compliance with the other requirements of 37 CFR 41.37(c). If a reply brief filed pursuant to 37 CFR 41.39(b)(2) is accompanied by any amendment, affidavit or other 
Extensions of time under 37 CFR 1.136(a) are not applicable to the TWO MONTH time period set forth above. See 37 CFR 1.136(b) for extensions of time to reply for patent applications and 37 CFR 1.550(c) for extensions of time to reply for ex parte reexamination proceedings.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/K.T.P./           Examiner, Art Unit 3692  
/KEVIN T POE/                                                                                                                                                                                   
Conferees:
/DAVID P SHARVIN/           Primary Examiner, Art Unit 3692                                                                                                                                                                                             
/CALVIN L HEWITT II/           Supervisory Patent Examiner, Art Unit 3692                                                                                                                                                                                             
                                                                                                                                                                                  

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.